Citation Nr: 1446444	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  07-22 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to January 23, 2009, and in excess of 70 percent from January 23, 2009, for residuals of traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel





INTRODUCTION

The Veteran had active military service from September 1988 to September 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2006 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas and St. Louis, Missouri, respectively.  

The case was remanded in March 2010, February 2012, January 2013 and July 2013 to obtain additional treatment records, afford the Veteran VA examinations and to readjudicate the claim.

By a decision dated in January 2014, the Board denied the appellant's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2014 Order, the Court granted an August 2014 Joint Motion for Remand (JMR), vacating the January 2014 Board decision and remanded the case to the Board for further consideration.

The issues of entitlement to service connection for voiding dysfunction, to include as secondary to TBI, and whether new and material evidence to reopen a claim of entitlement to service connection for hypothyroidism, to include as secondary to TBI, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

Regarding representation, the Veteran submitted a VA Form 21-22 appointing Veterans of Foreign Wars of the United States (VFW) as his representative.  Although VFW originally indicated that the organization would not accept this appointment, subsequent communication has clarified that they have accepted the appointment, and this acceptance is also indicated by VFW's submission of an Informal Hearing Presentation in support of the Veteran's appeal.  Therefore, the Board finds that the Veteran's duly appointed representative is VFW.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran receives consistent treatment from VA.  The Veteran has submitted statements from a VA provider dated in February 2014; however, the most recent VA treatment records associated with the claims file are dated in October 2013.  As such, the claims must be remanded for additional VA treatment records to be obtained and associated with the claims file.  See 38 C.F.R. § 3.159(c)(2) (2013); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

In the JMR it was noted that the Board stated in January 2014 that "[n]one of the VA examiner's for the Veteran's residuals of TBI have opined that the Veteran has a thyroid disorder that is related to his TBI."  In the JMR the parties agreed that the Board failed to discuss an April 2013 VA examination relating the Veteran's thyroid dysfunction to his residuals traumatic head injury.  In addition, the parties agreed that the Veteran's spouse submitted a statement in 2013 that doctors had told the Veteran that the TBI was the cause of the damage to both his thyroid and his pituitary gland.  The parties found that the Board failed to discuss this statement and analyze it for competency and credibility.  

Review of the claims file reveals a diagnosis of hypothyroidism and a notation that the Veteran is treated with synthroid.

The Veteran was afforded a VA genitourinary, endocrine diseases examination in August 2011; however, the examiner did not discuss the Veteran's thyroid dysfunction.

The examiner in April 2013 did not check that the Veteran had endocrine dysfunction related to his TBI and did not complete the endocrine conditions questionnaire.  However, the examiner reported erectile dysfunction related to the Veteran's TBI.  The examiner completed the male reproductive conditions questionnaire.  On the male reproductive conditions questionnaire the examiner noted that the Veteran had erectile dysfunction due to low testosterone from multi-nodular thyroid and/or thyroid dysfunction related to residual traumatic head injury.  

The Veteran has submitted a statement from a VA provider dated in February 2014 that reports that the Veteran's hypothyroidism is more likely than not related to the Veteran's TBI.

The Veteran is currently service connected for erectile dysfunction including hypogonadism, low testosterone, infertility and testicular atrophy.

The Veteran has not been afforded an endocrine examination to determine the extent of the symptoms of his thyroid dysfunction or to distinguish the symptoms of his thyroid dysfunction/hypothyroidism from other endocrine, psychiatric, and TBI symptoms.  As such, the Board finds it necessary to afford the Veteran another VA medical examination.  

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2013); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In addition, the VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407 -08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, as this remand requests the association with the claims file of additional VA treatment records the Veteran must be afforded another VA medical examination regarding the severity of his TBI.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file VA medical records pertaining to the Veteran that are dated since October 2013.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current nature and severity of his thyroid dysfunction/hypothyroidism.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  Following review of the claims file, the VA examiner should comment as to the severity of the Veteran's various symptoms of thyroid dysfunction/hypothyroidism, to include the presence and severity of the following: cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (e.g., dementia, slowing of thought, depression), bradycardia (e.g., less than 60 beats per minute), sleepiness, weight gain, fatigability, constipation, and mental sluggishness.  The examiner must discuss whether the symptoms identified are distinct from the symptoms of the Veteran's service connected disabilities, including psychiatric disorder, headaches, erectile dysfunction, and TBI.  A rationale for any opinion expressed must be provided. If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Thereafter, schedule the Veteran for an examination with regard to his claim for a higher evaluation for traumatic brain injury residuals.  The claims folder must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  All indicated tests MUST be performed, and all findings reported in detail.  The examiner is specifically requested to identify all brain injury residuals, and then to opine as to whether any brain injury residuals other than the Veteran's service-connected vascular headaches and migraines and panic disorder with agoraphobia, if found, are related to his head injury described in service treatment records.

4.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

